UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-1905


MARGARET REAVES,

                     Plaintiff - Appellant,

              v.

OCWEN LOAN SERVICING, LLC; LITTON LOAN SERVICING; POPULAR
FINANCIAL; THE BANK OF NEW YORK MELLON,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:16-cv-00186-FL)


Submitted: January 17, 2019                                       Decided: January 22, 2019


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed as modified by unpublished per curiam opinion.


Margaret Reaves, Appellant Pro Se. Dennis Kyle Deak, TROUTMAN SANDERS, LLP,
Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Margaret Reaves appeals the district court’s order dismissing her amended

complaint with prejudice for failure to timely serve Defendants. We have reviewed the

record and find no abuse of discretion in the district court’s decision to dismiss the

complaint. Accordingly, we affirm for the reasons stated by the district court. Reaves v.

Ocwen Loan Servicing, LLC, No. 5:16-cv-00186-FL (E.D.N.C. July 16, 2018). However,

pursuant to Fed. R. Civ. P. 4(m), we modify the district court’s order to a dismissal

without prejudice.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                            AFFIRMED AS MODIFIED




                                           2